Citation Nr: 0429441	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as swelling and aching of the lower extremities.

2.  Entitlement to Department of Veterans Affairs (VA) 
pension benefits.  


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran was a member of the Philippine Army ordered into 
the service of the Armed Forces of the United States during 
World War II.  The service department has certified that he 
was in beleaguered status from December 1941 to April 1942; 
was missing on April 9, 1942; was in no casualty status from 
April 10, 1942, to May 1, 1945; and had regular Philippine 
Army service from May 1945 to December 1945.

This matter arose on appeal from a November 2002 rating 
decision issued by the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.

The issue of entitlement to VA pension benefits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's was a prisoner of war (POW) from April 10, 
1942, to April 25, 1942.

2.  Heart disease, claimed as swelling and aching of the 
lower extremities, has manifested to a degree greater than 10 
percent disabling.


CONCLUSION OF LAW

Heart disease, claimed as swelling and aching of the lower 
extremities, is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for compensation.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from September 2001, explained the evidence 
needed to establish service connection for heart disease, 
what evidence was of record regarding his application for 
compensation, and also requested that the veteran submit VA 
Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate his claim.  It also requested any records from 
either the Philippine Red Cross, War Claims Commission, 
Japanese Parole certification, or guarantor's receipt, which 
would substantiate his claimed POW status.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also supplied the appellant with the applicable 
regulations in the SOC issued May 2003.  The basic elements 
for establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's service medical records and 
requested his private medical records.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Facts

The veteran asserts that while serving in the United States 
Armed Forces in the Far East (USAFFE), he surrendered to the 
Japanese Imperial Army and was held as a POW.  During his 
period of captivity, he maintains that he experienced 
occasional swelling and aching of his lower extremities.  

The National Personnel Records Center (NPRC) verified that 
the veteran was missing from April 10, 1942, to May 1, 1945.  
The NPRC indicated that the veteran's alleged POW status from 
April 10, 1942, to April 25, 1942, was not supported.  It 
reported that he was not engaged in military activity, but 
rather was engaged in civilian pursuits from May 1, 1942, to 
May 1, 1945.

In May 2001, the Philippine National Red Cross submitted 
notice that the veteran was registered for Japanese 
compensation as provided for under Article 16 of the Treaty 
of Peace with Japan, and was provided compensation as a WWII 
POW.

The veteran's private medical records indicate that he was 
diagnosed with cardiomegaly, an atherosclerotic aorta, and 
ischemic heart disease in May 1998.  Notices from the 
veteran's private physicians confirm treatment for 
hypertension and heart disease.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted in the case of a veteran who is a former POW and 
develops atherosclerotic heart disease or hypertensive 
vascular disease, including hypertensive heart disease.  38 
U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.309 (c) (noting 
the recent amendment which added atherosclerotic heart 
disease, including ischemic heart disease, and hypertensive 
vascular disease and their complications to the list of 
conditions for which entitlement to service connection for 
former POWs is presumed).  To grant service connection, 
atherosclerotic heart disease or hypertensive vascular 
disease, including hypertensive heart disease, and their 
complications, must manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of the disease 
during service.  See  38 C.F.R. § 3.309(c) (2004) (noting 
that the thirty day internment requirement is not 
applicable).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the evidence supports granting service connection 
for heart disease, claimed as swelling and aching of the 
lower extremities.  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y).  Under 38 
C.F.R. § 3.1, however, VA is not required to follow the 
service department's findings that the veteran was not a POW.  
See Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
veteran's period of service under 38 C.F.R. § 3.41(b) (2003).  

The Board notes that the service department's verification 
simply states that the veteran's POW status was not 
supported.  The veteran has submitted notice from the 
Philippine National Red Cross confirming his POW status.  The 
veteran has also reported on numerous occasions that he was 
interned in a concentration camp from April 10, 1942, to 
April 25, 1942.  The Board finds the veteran's consistent, 
repeated accounts of his POW status and subsequent 
confirmation by the Philippine National Red Cross to be more 
determinative of the issue of POW status than the service 
department's verification.  More specifically, his 
contemporaneous statements that he was a POW for a brief 
period of time following surrender are believable.  

Consistent with the opinion of the General Counsel, the Board 
accepts as active service his detainment immediately 
following his period of duty and occurring before the veteran 
performed activities not related to active duty. The Board 
recognizes the veteran's POW status from April 10, 1942, to 
April 25, 1942.  Therefore, the veteran is entitled to the 
presumptive provisions of 38 C.F.R. § 3.309(c) (2004) (noting 
the amendment effective October 7, 2004, which added 
atherosclerotic disease and hypertensive vascular disease to 
the list of conditions for which service connection is 
presumed for POW's).

The veteran was diagnosed in May 1998 with ischemic heart 
disease, as well as hypertension.  The veteran's private 
medical records indicate that his heart disease has 
manifested to a degree greater than 10 percent disabling.  As 
ischemic heart disease, included under the definition of 
atherosclerotic heart disease, is a presumptive disease for 
POW's under the recent regulatory amendment, the Board finds 
that the preponderance of the evidence supports granting 
service connection for heart disease under 38 C.F.R. § 
3.309(c) (2004).  


ORDER

Service connection for heart disease, claimed as swelling and 
aching of the lower extremities, is granted.


REMAND

In August 2001, the veteran filed an application for 
compensation without noting the disabilities for which he was 
seeking compensation.  The November 2002 rating decision 
denied service connection for a condition manifested by 
swelling and aching of the lower extremities.  The 
accompanying letter of notification also informed the veteran 
that the RO had denied his application for pension.

In January 2003, the veteran submitted a notice of 
disagreement (NOD).  In his statement, he requested that the 
RO reconsider the November 2002 rating decision.  He also 
stated that he was in "great need of financial assistance to 
support [his] medical necessities and livelihood."  He 
reported that he was "completely disabled, due to illness 
and old age."  The Board notes that the agency of original 
jurisdiction (AOJ) accepted the NOD as an NOD to the service 
connection issue only.  However, the Board also accepts this 
statement as an NOD in regards to the denial of the veteran's 
application for pension.  The AOJ did not issue a VCAA letter 
regarding this issue, nor a statement of the case (SOC).  As 
the Board has accepted the veteran's January 2003 statement 
as a timely NOD to this decision, this claim must be remanded 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004).  

2.  The RO should issue a statement of 
the case in response to the veteran's NOD 
regarding the denial of his claim for VA 
pension benefits.

If upon completion of the above action, the claim remain 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



